Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to Application filed on 11/02/2018.
Status of claims
Claims 1-12 are pending. Claims 1-12 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview on 04/21/2021 by the applicant Mr. Nelson Brett (Reg. No. 48,119). 

The application has been amended as follows:
1. (Currently Amended) An n-tiering security threat inference and correlation apparatus including a mainframe server for monitoring and anticipating cyber attacks, the apparatus comprising: 
a plurality of groups of inference-correlation systems, each group arranged with at least one inference system and at least one associated correlation system configured to monitor at least one network; and 
an input/output (I/O) system configured to receive security events, and broadcast 
wherein respective groups of inference-correlation systems are configured to process only the broadcasted security events relevant to respective networks to identify the cyber attacks; and 
wherein the at least one inference system includes being arranged to perform the processing based on defined inference rules to identify high value and low value events, and the inference rules are obtained from stochastic parameters that are user- customisable according to severity attributes.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “A security threat inference and correlation apparatus comprises an input and output system that receives multiple security events, and broadcasts the received security events to multiple groups of inference correlation systems. Multiple inference rules are obtained from the stochastic parameters that are user-customizable according to the severity attributes. The data packets are broadcasted using a user datagram protocol. The broadcasted security events relevant to the networks are processed”; in combination with all the elements of each independent claim as amended by Applicant on 04/21/2021. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 9043919 B2 – Wyatt describes an analysis including comparisons and correlations are performed among the collected data in order to detect and warn users about pirated or maliciously modified applications.
US 9306962 B1 – Pinto describes prediction and classification of malicious network events through the use of prediction models generated by machine learning techniques.
US 20120096558 A1- Evrard describes determining predicted threat activity based on stochastic modelling of threat events capable of affecting at least one computer network in which a plurality of systems operate
US 20140317744 A1 – TURGEMAN et al. describes security of electronic devices and systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVANS DESROSIERS/Primary Examiner, Art Unit 2491